Citation Nr: 0600974	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-36 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for right hand disability including frostbite 
and residuals of myasthenia gravis.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for Grave's 
disease (hyperthyroidism).

3.  Entitlement to an increased rating for ptosis, residual 
of myasthenia gravis, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased rating for left hand 
disability, residuals of myasthenia gravis, currently 
evaluated as 20 percent disabling. 

5.  Entitlement to an increased rating for right foot 
disability, residuals of myasthenia gravis, currently 
evaluated as 10 percent disabling. 

6.  Entitlement to an increased rating for left foot 
disability, residuals of myasthenia gravis, currently 
evaluated as 10 percent disabling. 



ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
September 1979 and October 1979 to October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  A Notice of Disagreement was received in 
April 2003 and August 2003.  A Statement of the Case was 
issued in September 2004.  A timely appeal was received in 
October 2004.  

A review of the record reveals that the veteran's claim for 
service connection for Grave's disease was previously denied 
by a March 1995 rating decision.  Without addressing the 
issue of new and material evidence, the RO determined that 
the evidence was insufficient to establish entitlement to 
service connected benefits.  Regardless of the RO's actions, 
the Board must itself determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

The issue of entitlement to service connection for Grave's 
disease on the merits, and the remaining issues identified on 
the front page of this document are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The veteran was denied service connection for Grave's 
disease by a March 1995 rating decision.  He did not appeal 
that issue, and it is final.

2.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection for Grave's 
disease.


CONCLUSIONS OF LAW

1.  The March 1995 RO rating decision that denied service 
connection for Grave's disease is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2005).

2.  New and material evidence has been received and the 
veteran's claim for service connection for Grave's disease is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  In light of the favorable decision 
contained herein, that is, the reopening of the claim, it is 
clear that sufficient evidence was developed in this case in 
this respect.  To the extent that there may be any deficiency 
of notice or assistance, the Board finds that there is no 
prejudice to the veteran in proceeding with his claim given 
the favorable nature of the Board's decision. 

The veteran's claim for service connection for Grave's 
disease was previously denied by a March 1995 rating 
decision.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2005).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

In November 2002, the RO received the veteran's most recent 
claim for service connection for Grave's disease.  Since the 
claim had been previously denied, that is a claim to reopen.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2005).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.
 
The evidence received subsequent to March 1995 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

New evidence received since March 1995 consists of the 
veteran's statements, VA treatment records from June 1984 
through May 1985, and a VA examination report from January 
2003.  The Board finds that some of this evidence is 
material.  Specifically the Board finds VA treatment records 
from June and July 1984 establish the veteran had a diagnosis 
of Grave's disease at that time.  The evidence previously of 
record did not show a definitive diagnosis of Grave's disease 
in 1984.  Thus this new evidence relates to an unestablished 
fact and is material.

Accordingly, the Board finds that the evidence received 
subsequent to March 1995 is new and material and serves to 
reopen the claim for service connection.  However, the Board 
cannot, at this point, adjudicate the reopened claim, as 
further assistance to the veteran is required to comply with 
VA's duty to notify and assist the veteran in developing his 
claim.  This is detailed in the REMAND below.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for Grave's disease is reopened, 
and, to that extent only, the appeal is granted.


REMAND

The Board remands the veteran's claims for further 
development.  In addition, the veteran's claims for increased 
ratings for his service-connected residuals of myasthenia 
gravis, ptosis, left hand disability, right foot disability, 
and left foot disability are remanded to the RO for the 
issuance of a Statement of the Case.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  



Remand for Statement of the Case

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In its March 2003 rating decision, the RO denied service 
connection for Grave's disease, an increased rating for the 
veteran's right hand disability, ptosis, his left hand 
disability, his right foot disability and his left foot 
disability.  The veteran expressed his disagreement with the 
decision addressing Grave's disease and his right hand 
disability in April and August 2003.  He expressed his 
disagreement with the remaining issues decided in the March 
2003 rating action in January 2004.  The Statement of the 
Case issued in September 2004, however, only addressed the 
claims for an increased rating for service-connected right 
hand disability and service connection for Grave's disease.  

The veteran's notice of disagreement as to the denial of 
increased benefits for residuals of myasthenia gravis, 
ptosis, left hand disability, right foot disability, and left 
foot disability is still pending.  It is proper to remand 
this claim because the veteran has not been provided a 
Statement of the Case on these issues.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, these issues will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.




Increased Rating for Right Hand Disability

The veteran stated in the August 2003 Notice of Disagreement 
that he has been treated by VA for 19 years for this 
disability.  The RO, however, did not request the veteran's 
VA medical records related to this disability.  These 
treatment records are highly probative to the veteran's claim 
for an increased rating.  In addition, VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Upon remand, the RO should obtain the 
veteran's VA treatment records from November 2001 to the 
present.

Service Connection for Grave's Disease

The veteran underwent a VA examination in January 2003 at 
which he indicated that he has taken medication for his 
Grave's disease since 1984.  No effort has been made to 
obtain the veteran's current treatment records for his 
Grave's disease.  Past treatment records in the file indicate 
he has been treated by VA Medical Center in Atlanta, Georgia, 
for this condition.  Upon remand, the RO should request VA 
treatment records for the veteran's Grave's disease from 
November 1994 to the present.

In addition, the Board believes that a new VA examination is 
in order.  The medical evidence shows that the veteran was 
diagnosed in May 1984 with thyromegaly and a superior 
mediastinal mass compatible with thymus hyperplasia.  
Subsequent treatment records in June and July 1984 show a 
diagnosis of Grave's disease.  The veteran separated from 
active service in October 1984, and thus, these findings were 
made less than one year after service.  Given the short 
period of time between the veteran's separation from service 
and the diagnosis of Grave's disease, a medical opinion is 
necessary as to whether it is as likely as not that the 
veteran's Grave's disease had its onset in service.  In 
addition, the veteran has claimed that his Grave's disease is 
related to his service-connected myasthenia gravis, and an 
opinion should be obtained as to that medical question.

Accordingly, these claims are REMANDED for the following:

1.  Provide the veteran a statement of the case as 
to the issues of entitlement to increased ratings 
for service-connected residuals of myasthenia 
gravis, ptosis, left hand disability, right foot 
disability, and left foot disability.  The veteran 
should be informed that he must file a timely and 
adequate substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2005).  If a 
timely substantive appeal is not filed, the claims 
should not be certified to the Board.  If so, 
subject to current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate. 

2.  The RO should obtain the veteran's medical 
records from the VA Medical Center in Atlanta, 
Georgia, for treatment for complaints related to 
his right hand disability from November 2001 to the 
present.  All efforts to obtain VA records should 
be fully documented, and the VA facility should 
provide a negative response if records are not 
available.

3.  The RO should obtain the veteran's medical 
records from the VA Medical Center in Atlanta, 
Georgia, for treatment for complaints related to 
his Grave's disease from November 1994 to the 
present.  All efforts to obtain VA records should 
be fully documented, and the VA facility should 
provide a negative response if records are not 
available.

4.  When the above development has been 
accomplished and any available evidence has been 
obtained, the veteran should be scheduled for a VA 
examination for Grave's disease.  The claims file 
should be provided to the examiner for review in 
conjunction with the examination.  The examiner 
should indicate in his/her report that the claims 
folder was reviewed.

After reviewing the file, the examiner should 
render an opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's Grave's disease is 
related to disease or injury incurred during 
service.  Specifically the examiner should opine 
whether, given the short time span between the 
veteran's separation from service and the finding 
of thyroid problems in May 1984, it is at least as 
likely as not that the veteran's Grave's disease 
had its onset in service.  The Board points out 
less than one year after the veteran's October 1983 
separation from service, he was diagnosed to have 
thyromegaly and a superior mediastinal mass 
compatible with thymus hyperplasia as shown on the 
Hospital Summary of the veteran's inpatient 
treatment record from April to May 1984.  

5.  Then, after ensuring the VA examination report 
is complete, and that any actions needed to ensure 
VA's duty to assist and notice obligations are 
accomplished, the RO should readjudicate the claims 
of increased rating for a right hand disability and 
service connection for Grave's disease.  If such 
action does not resolve these claims, a 
Supplemental Statement of the Case (SSOC) should be 
issued to the veteran and his representative only 
as to these issues.  An appropriate period of time 
should be allowed for response.  Thereafter, these 
claims should be returned to this Board for further 
appellate review, if in order.  

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


